DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (WO 2018/076,362; hereinafter Gao) in view of Guo et al (US 2018/0,242,325; hereinafter Guo) further in view of Ding et al (CN105,933,979; hereinafter Ding).
 	Regarding claim 1, Gao disclose a large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks system, comprising: 
 	(1) providing a large-scale antenna array for each base station in a wireless transmission network, wherein the base stations generate a large-scale beam set to cover the entire wireless transmission network using transformation corresponding to the antenna arrays (different beam domain channel elements may be related to the channel gains correspond to different transmit and receive directions, as these different directions may be resolved by large antenna arrays equipped at both the base stations and user terminals; ¶ [0012], [0104]), and each base station in the wireless transmission 
each base station in the network sending acquired beam-domain statistical channel state information to a network central controller, wherein the central controller allocates power for beam-domain signal transmission based on the beam-domain statistical channel state information and sends a power allocation result to each base station via a backhaul link.  In the same field of endeavor, Guo disclose sending the channel state information to a network central controller and the network central controller send a power allocation result to each base station based on the channel state information it receives (a central controller collects traffic and channel state information from all APs and periodically sends resource allocation instructions or recommendations to the scheduler of each AP in the network, where allocations of all radio resources comprises radio spectrum and power; paras. [0026], [0024]).  It would have been obvious to one of 
 	Regarding claim 2, Gao, Guo, and Ding disclose the large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks according to claim 1, wherein, in step (1), each of the base stations is equipped with a large-scale antenna array, the base stations in the wireless transmission network generate large-scale beams using unitary transformation corresponding to the antenna arrays, and a beam-domain unitary transformation matrix is uniquely determined for each base station, and does not change with user terminal position and channel state (when different antenna array structures are used, each sector uses the matrix transformation corresponding to the respective antenna array to generate a large-scale beam, the unitary matrix of the 
Regarding claim 3, Gao, Guo, and Ding disclose the large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks according to claim 2, wherein millimeter wave/Terahertz beams with the same preset frequency are adopted as the large-scale beams (each of the plurality of beams is a millimeter-wave
or Terahertz beam associated with a same frequency; Gao; ¶ [0056]; pg. 45, lines 3-4).
Regarding claim 5, Gao, Guo, and Ding disclose the large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks according to claim 1, wherein, in step (2), for an individual user terminal, a minimum frequency offset and a maximum frequency offset of a signal in the receiving beam are estimated according to the beam-domain synchronizing signal sent by the base station, a target frequency compensation parameter is determined based on estimated frequency offsets of the signal transmitted to the receiving beam of the user terminal, and the frequency compensation parameter is an average of the minimum frequency offset and maximum frequency offset of the signal in the receiving beam (the signal receiving device may determine the minimum frequency offset and the maximum frequency offset from the frequency spread, and then take the two frequency offsets as the minimum candidate frequency adjustment and maximum candidate frequency adjustment, respectively, the signal receiving device may then place the two candidate frequency adjustments of all of the plurality of transmission blocks together, and determine, respectively therefrom, an upper bound value and a lower bound value, the signal receiving device may select .

Allowable Subject Matter
Claims 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 4, Gao, Guo, and Ding disclose the large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks according to claim 1, wherein the cited prior art fails to disclose or suggest, in step (2), for an individual user terminal, a minimum time offset of a signal in the receiving beam is estimated according to the beam-domain synchronizing signal sent by the base station, a target time compensation parameter is determined based on an estimated time offset of the signal transmitted to the receiving beam of the user terminal, and the minimum signal time offset in the receiving beam is adopted as the time compensation parameter.
Regarding claim 6, Gao, Guo, and Ding disclose the large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks according to claim 1, wherein, the cited prior art fails to disclose or suggest in step (4), to maximize a system network transmission sum rate, the central controller designs the power of signal 
 	Regarding claim 7, the cited prior art fails to disclose or suggest the large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks according to claim 6, wherein, in step (4), the transmitted signal power allocation result is applied to all subcarriers.
 	Regarding claim 8, the cited prior art fails to disclose or suggest the large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks according to claim 7, wherein, in step (4), the system network transmission sum rate is a sum of traversal-achievable transmission rates of all the user terminals in the system; the transmission rate of each user terminal is expressed in the form of subtraction of two terms, wherein the first term is an expectation expression of entropy of a signal and interference plus noise received by the user terminal, and the second term is an expression of entropy of interference plus noise received by the user terminal; and the power is allocated based on the CCCP and the deterministic equivalent method to maximize the system network transmission sum rate.
 	Regarding claim 9, the cited prior art fails to disclose or suggest the large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks according to claim 8, wherein the method for allocating the power based on the CCCP and the deterministic equivalent method comprises: (a) calculating the deterministic equivalent expression of the first term for the transmission rate of each user terminal in the system network transmission sum rate expression, wherein deterministic equivalent auxiliary variables in the deterministic equivalent expression are iteratively calculated based on 
 	Regarding claim 10, Gao, Guo, and Ding disclose the large-scale MIMO wireless transmission method for millimeter wave/Terahertz networks according to claim 1, wherein the cited prior art fails to disclose or suggest wherein, in step (5), with the change of millimeter wave/Terahertz channels and the movement of the user terminals in the transmission network, the statistical channel state information changes, and the base stations acquire statistical channel state information at corresponding time intervals according to different scenarios, and dynamically perform power allocation in the beam domain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LANA N LE/Primary Examiner, Art Unit 2648